Given, J.
The defendant was indicted, tried by a jury, and convicted of the crime of nuisance. His motion for a new trial being overruled, judgment was entered against him, that he pay a fine of four hundred dollars and costs, including an attorney’s fee of twenty-five dollars and that in default of payment of the fine he be imprisoned in the jail of Harrison county, Iowa, for a period of one hundred and twenty days. Defendant appealed, and the case is submitted upon a partial transcript. We have examined the transcript before us, and fail to discover therefrom any error in the proceedings. The judgment of the district court is, therefore, affirmed.